Citation Nr: 1826535	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-33 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an initial compensable disability rating for radiculopathy of the left lower extremity.

4.  Entitlement to an initial compensable disability rating for left knee patellofemoral syndrome.

5.  Entitlement to an initial compensable disability rating for right knee patellofemoral syndrome.

6.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

7.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury.

8.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain.

9.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 2005 to April 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July and September 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has applied for Social Security disability benefits and in 2013 was only working part time.  In a December 2013 statement, a private psychologist noted that the Veteran had been unable to sustain full-time employment for several years.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claim for higher rating for the service-connected psychiatric disorder.  Thus, the Board has taken jurisdiction of this issue.

All issues except entitlement to service connection for a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of evidence shows that the Veteran has a current headache disorder, to include migraines, and that the headache disorder had its onset during active duty.


CONCLUSION OF LAW

A headache disorder was incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).


Analysis

There is conflicting medical evidence on whether the Veteran has a current headache disorder.   The January 2010 VA examiner diagnosed post-traumatic headaches.  This examination, however, was conducted over a year prior to the Veteran's separation from active service.  A March 2012 VA examiner stated that the Veteran did not have a current diagnosis of the residual post-traumatic, migraine-type headaches because the Veteran had not had this type of headache for the past month and half.  The March 2012 VA examiner also noted that the Veteran had had "regular" headaches since he was 13 or 14 years old.  An October 2013 VA Form 21-0960C-8 (headaches (including migraine headaches) disability benefits questionnaire)) shows a diagnosis of migraines resulting from an in-service head injury.  In addition, VA treatment records reflect that from January 2013 to January 2018 the Veteran reported having headaches.  VA treatment records also reveal that migraine was listed on the active problem list.  Given the recurring diagnosis of post-traumatic headaches or migraines, the weight of evidence shows that the Veteran has a current headache disorder, to include migraines.

The service treatment records show that the Veteran started being treated for headaches after a head injury during a parachute jump in April 2010.  The in-service diagnoses were post-concussion syndrome, headache syndrome, and migraine headache.  Therefore, the Veteran had a headache condition in service.

As to whether the headaches noted in service preexisted his service, the March 2012 VA examiner noted that the Veteran had had "regular" headaches since he was 13 or 14.  At a May 2005 pre-induction examination, the Veteran denied any history of frequent or severe headaches.  The neurological examination was normal, and a headache disorder was not noted.  A September 2005 report of medical history, completed at entrance, reflects that the Veteran again denied any history of frequent or severe headaches.  As such, no preexisting headache disorder was noted upon the Veteran's entry into his period of active service.  The presumption of soundness attaches.  There is no clear and unmistakable evidence that the current headache disorder preexisted active service.  38 U.S.C. § 1111 (2012).

As for medical nexus relating the current headache disorder to the in-service headaches, the service treatment records and VA treatment records reveal that the Veteran had a headache disorder in service and still has a headache disorder.  The January 2010 VA examiner stated that the headache disorder was post-traumatic in origin.  Though the March 2012 VA examiner stated that the Veteran's "regular" headaches preexisted active service, the Board again observes that there is no clear and unmistakable evidence that the Veteran had a preexisting headache disorder.  The private doctor in the October 2013 VA Form 21-0960C-8 (headaches (including migraine headaches) disability benefits questionnaire)) stated that the migraines stemmed from the in-service head injury.  The weight of evidence shows that the headache disorder had its onset during active duty.  Service connection is in order for a headache disorder.  38 U.S.C. §§ 1131, 5107.


ORDER

Entitlement to service connection for a headache disorder is granted.


REMAND

Although the AOJ obtained records from the Social Security Administration in January 2014, correspondence from the Social Security Administration dated in 2017 reflect that there is still a pending claim for Social Security disability benefits.  The AOJ should obtain all records from that agency pertaining to the Veteran's claim for disability benefits.

Correspondence dated in 2018 shows that the Veteran is participating in the VA Vocational Rehabilitation program.  The AOJ should associate copy of  the Veteran's VA Vocational Rehabilitation file with the electronic claims file.

In a November 2017 claim, the Veteran reported that he was treated at the VA medical center in Fayetteville, North Carolina, from 2011 to July 2015.  The last record from that facility is dated in June 2014.  The RO should obtain all records from the VA medical center in Fayetteville, North Carolina, from July 2014 to July 2015 as well as any additional records from both the Southeast Louisiana Veterans Health Care System and the Gulf Coast Veterans Health Care System from January 2018 to the present.

All of these records are potentially relevant to all remaining claims.

The Veteran last underwent VA examinations for his traumatic brain injury and lumbar spine and knee disabilities in 2012.  Given the passage of time and the relevance of the current severity of these conditions to the TDIU issue, the AOJ should afford the Veteran new examinations for these disabilities.  

As part of the development for his TDIU claim, the AOJ should also afford the Veteran a new VA examination for his radiculopathy of the left lower extremity as well as an examination for his headache disorder.

In March 2012, the Veteran was working full time, but in 2013 he was working part time.  The RO should ask the Veteran to provide employment and income information from 2012 to the present, to include the nature of - and income earned from - part-time employment from 2012 to the present.

In the September 2012 rating decision, the RO granted service connection for radiculopathy of the left lower extremity and assigned a zero percent disability rating effective April 15, 2011.  The RO also denied entitlement to service connection for positive hepatitis C antibodies.  The Veteran was notified of that decision in December 2012.  In September 2013, the Veteran's then counsel filed a timely notice of disagreement with the denial of service connection for hepatitis C and the assignment of a zero percent disability rating for radiculopathy of the left lower extremity.  However, no statement of the case (SOC) has been issued addressing these determinations.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board observes that the then counsel requested a decision review officer review.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his headache disorder, radiculopathy of the left lower extremity, knee disorders, lumbar spine disorder, tinnitus, traumatic brain injury, and psychiatric disorders, as well as any other disability pertaining to his claim for TDIU, and obtain any identified records.  

Regardless of his response, obtain all records from the VA medical center in Fayetteville, North Carolina, from July 2014 to July 2015 as well as any additional records from both the Southeast Louisiana Veterans Health Care System and the Gulf Coast Veterans Health Care System from January 2018 to the present.

2.  The AOJ should also ask the Veteran to provide employment and income information from 2012 to the present, to include the nature of any income earned from part-time employment from 2012 to the present.  Information about the Veteran's education history should also be obtained.

3.  Associate a copy of the Veteran's VA Vocational Rehabilitation file with the electronic claims file.

4.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

5.  After the development in 1 through 4 is completed, schedule the Veteran for an examination or examinations to determine the current severity and nature of the lumbar spine disability, radiculopathy of the left lower extremity, and bilateral knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner or examiners.  The examination report or reports must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner or examiners should be conducted.  All findings should be reported in detail.  The examiner or examiners are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his lumbar spine disability, radiculopathy of the left lower extremity, and bilateral knee disabilities, including the impact of such conditions on the Veteran's ability to perform the physical acts necessary for employment.

6.  After the development in 1 through 4 is completed, schedule the Veteran for an examination to determine the current severity and nature of the traumatic brain injury and headache disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his traumatic brain injury and headache disorder, including the impact of such conditions on the Veteran's ability to perform the mental and physical acts necessary for employment.

7.  Thereafter, based on the evidence obtained, the AOJ should undertake any additional development on the issues of entitlement to increased ratings for tinnitus and PTSD with alcohol abuse.

8.  Issue an SOC, based on review by a decision review officer, to the Veteran addressing the issues of entitlement to service connection for hepatitis C and entitlement to an initial compensable rating for radiculopathy of the left lower extremity, with a copy to his representative.  The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

9.  Thereafter, the AOJ must readjudicate the issues on appeal, with consideration of all evidence of record.  The AOJ should adjudicate TDIU after all ratings and effective dates have been assigned for the headache disorder.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


